Citation Nr: 1730906	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-25 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lower back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to April 1987 and from October 2006 to October 2007.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction currently resides with the RO in Montgomery, Alabama.  
 
In August 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In October 2015, the Board remanded for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In October 2015, the Board remanded the claim for the purpose of ascertaining whether any thoracolumbar spine disorder was related to the Veteran's military service.  The Board instructed the examiner who conducted the examination to provide a complete rationale for the opinion provided.  Additionally, the Board instructed the examiner to consider and discuss the Veteran's lay statements in regard to having repeated stress to his spine due to thousands of hours flying as a pilot and an instructor; the two separate notations of back pain in service, an October 1975 service treatment record of reported back pain located around his left shoulder, and a service treatment record with an unclear date [August 1979], which indicated that the Veteran had pain on his mid-back and right arm after lifting tool boxes; and an April 1996 notation of degenerative disc disease of the thoracic spine.

In July 2016, the Veteran underwent a VA disability benefits questionnaire (DBQ) back examination, and the examiner provided a negative etiology opinion in regard to a nexus between his claimed disability and service.  Moreover, the examiner indicated that he reviewed the Veteran's October 1975 service treatment record, the Veteran's lay statements of having repeated stress to his back, and an April 1996 notation of degenerative disc disease of the thoracic spine.  However, the examiner did not consider or discuss the August 1979 service treatment record (identified in the previous remand as the STR with unclear date).  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As the examiner did not comply with the October 2015 remand by considering and discussing all the evidence directed by the Board, the Board finds that the issue must be remanded again to obtain an additional VA examination and opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 14-25 (2007) (holding that an adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the examiner who conducted the July 2016 examination, or to another qualified examiner, for the purpose of providing an addendum opinion.

After a full review of the claims file and examination, the examiner should provide an opinion on the following question:

Is it at least as likely as not (50 percent probability or greater) that his lower back disability had its onset in service or is related to Veteran's military service, including Veteran's reported stress as a pilot?  Please explain your answer.

Please provide a robust rationale for the opinion expressed.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

In offering the requested opinion, please consider medical and lay evidence dated both prior to and since filing of the claim, including:

* The Veteran's lay statements regarding having repeated stress to his spine due to thousands of hours flying as a pilot and an instructor,

* The Veteran's October 1975 service treatment record of reported back pain located around his left shoulder, 

* The Veteran's August 1979 service treatment record that indicated that the Veteran had pain in his mid-back and right arm after lifting tool boxes,

* The Veteran's April 1996 notation of degenerative disc disease of the thoracic spine,

* A December 2009 VA treatment record (found in Legacy Content Manager Documents, LCMD) that noted that the lower lumbar vertebrae are damaged due to prolonged time in flight instruction,

* A June 2010 VA treatment record (LCMD) that noted that the lumbar changes are due to flying from vibrations and hard landings, and

* A December 2010 VA treatment record (LCMD) that noted that the lower lumbae are fused from flying.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).


_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



